Citation Nr: 1225667	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  10-10 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1951 to September 1955.  

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

In June 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.  In July 2011, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Board finds that the claim on appeal must be once again remanded because of the RO/AMC's failure to comply with the Board's July 2011 remand directives.  In July 2011, the Board remanded the claim of entitlement to service connection for bilateral hearing loss.  In its July 2011 remand directives, the Board requested that the Veteran be scheduled for a VA ear examination and to have the examiner elicit a complete history of the Veteran's noise exposure, ear and/or head trauma, and hearing loss symptomatology.  The examiner was specifically requested to note, in addition to the medical evidence of record, that the Veteran's personal statements had been considered.  The examiner was also specifically asked to perform a thorough examination of the Veteran's middle and/or inner ears. 

In response to the Board's July 2011 remand directives, VA examined the Veteran in August 2011.  An audiology examination, as opposed to an ear examination, was conducted.  The August 2011 VA examination report does not reflect that the examining audiologist elicited a complete history from the Veteran; she did not note that in rendering her opinion, the Veteran's personal statements had been considered; and, while tympanometry findings were noted, the Veteran's middle and inner ears were not examined.  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the August 2011 VA audiologist did not obtain the information specifically requested by the Board in its July 2011 remand directives, the appeal must be returned to the RO so that another examination can be conducted.

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Schedule the Veteran for a VA ear examination to consider the Veteran's contention that he has had an eardrum disorder since service that has resulted in his current sensorineural hearing loss.  The claims folder must be provided to the examiner in connection with the examination for review of pertinent documents therein, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted.  The examiner should elicit a complete history of the Veteran's noise exposure, ear and/or head trauma, and hearing loss symptomatology and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered. 

The examiner is specifically asked to perform a thorough examination of the Veteran's middle and/or inner ears.  Following a review of the relevant evidence in the claims file and the clinical evaluation, the examiner should opine as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's currently-diagnosed sensorineural hearing loss (either unilateral or bilateral) was caused or aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by active duty service, to include acoustic trauma in service or the middle ear injury the Veteran claims to have incurred during in-service flight.  Any and all opinions must be accompanied by a complete rationale. 

a.) It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood). 

b.) The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  

c.) If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).  

3.  If the Veteran fails to report to for the scheduled audiological examination, the RO/AMC must obtain and associate with the claims file copies of any notices of the dates and times of the examination sent to the Veteran by the pertinent VA medical facility.  

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

